defendant's white Chevrolet. The lead detective testified that other co-
                conspirators placed Estrada at the scene. A medical examiner testified
                that the victim's injuries were a substantial factor in his death. "[lit is the
                function of the jury, not the appellate court, to weigh the evidence."
                Walker v. State, 91 Nev. 724, 726, 542 P.2d 438, 439 (1975). We conclude
                that 'after viewing the evidence in the light most favorable to the
                prosecution,' a rational juror "could have found the essential elements of
                the crime [s] beyond a reasonable doubt."     McNair v. State, 108 Nev. 53,
                56, 825 P.2d 571, 573 (1992) (quoting Jackson v. Virginia, 443 U.S. 307,
                319 (1979)); NRS 193.167; NRS 199.480(1)(a),(3); NRS 200.010; NRS
                200.030; NRS 200.380(1); NRS 205.060(1).
                            Second, Estrada argues that the district court erred by
                admitting text messages sent to and from his cell phone because they were
                not properly authenticated. Because Estrada did not object at trial, the
                State did not attempt to show authorship other than establishing that
                Estrada was the owner of the phone and was in possession of it when he
                was arrested. See Rodriguez v. State, 128 Nev. „ 273 P.3d 845, 849
                (2012) (holding that "when there has been an objection to admissibility of
                a text message the proponent of the evidence must provide . . . sufficient
                direct or circumstantial corroborating evidence of authorship in order to
                authenticate" it) (internal citation omitted). Although the record here is
                incomplete due to the lack of objection, testimony at trial indicates that
                many of the text messages either directly referenced the crimes or were
                sent around the same time, used nicknames of Estrada and co-
                conspirators, contained references known only by a small number of
                persons, and used terms of endearment unique to the parties involved.
                See id. We conclude that the district court did not plainly err in admitting

SUPREME COURT
        OF
     NEVADA

                                                       2
(01 I947A
                   the text messages. See Patterson v. State, 111 Nev. 1525, 1530, 907 P.2d
                   984, 987 (1995) ("An error is plain if the error is so unmistakable that it
                   reveals itself by a casual inspection of the record." (all internal quotation
                   marks omitted)).
                               Third, Estrada argues that the district court erred by
                   excluding photographs of child pornography recovered from the victim's
                   computer in violation of Estrada's right to present a defense. Estrada
                   asserts that introduction of the photographs was necessary because they
                   established that the victim led a high risk lifestyle and therefore increased
                   the number of suspects. "A defendant's right to present relevant evidence
                   is not unlimited, being subject to reasonable restrictions." Jackson v.
                   State, 116 Nev. 334, 335, 997 P.2d 121, 121 (2000). The district court did
                   not prohibit the defense from eliciting information that the victim had
                   child pornography on his computer or that two of the co-conspirators in
                   the case were acting as child prostitutes; rather, it did not admit the
                   photographs because a proper foundation was not laid and the
                   photographs themselves were not relevant. Because we agree that the
                   actual photographs were irrelevant, we conclude that the district court did
                   not abuse its discretion in excluding them. See Collman v. State, 116 Nev.
                   687, 704, 7 P.3d 426, 437 (2000); see NRS 48.015.
                               Fourth, Estrada argues that the district court erred by
                   upholding the State's use of a peremptory challenge against a
                   venireperson who was a member of a racial minority group in violation of
                   Batson v. Kentucky, 476 U.S. 79 (1986). After the defense contested the
                   State's strike, the State offered several race-neutral justifications,
                   including that the venireperson's father was currently incarcerated for
                   drug offenses, she was a double major who started school the following

SUPREME COURT
        OF
     NEVADA

                                                         3
(0) 1947A 4•4•1_
                week, she had an appointment the day of trial, she felt uncomfortable
                sitting on the case because she was the same age as the defendant, and
                she felt that she had been falsely accused of committing a crime in the
                past. Because the district court's finding that this explanation was
                sufficient and the strike was not motivated by the juror's race was not
                clearly erroneous, we conclude that this claim lacks merit. See Kaczmarek
                v. State, 120 Nev. 314, 332, 91 P.3d 16, 29 (2004).
                              Fifth, Estrada argues that the district court erred in denying
                his motion to strike the jury pool because it did not represent a fair cross-
                section of the community. Because Estrada failed to establish that the
                method of selecting jurors from the community systematically excluded
                racial minorities, we conclude that this claim lacks merit. See Williams v.
                State, 121 Nev. 934, 940, 125 P.3d 627, 631 (2005) (noting that to
                demonstrate a "violation of the fair-cross-section requirements the
                defendant must show . . . that [racial] underrepresentation is due to
                systematic exclusion of the group in the jury-selection process" (emphasis
                and quotation omitted)).
                              Having considered Estrada's contentions and concluded that
                they lack merit, we
                              ORDER the ju                  ction AFFIRMED.



                                           ibbons


                DC'
                Douglas
                       ULQ-11'Z'S'           J                                         J.




SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A
                cc: Hon. Linda Marie Bell, District Judge
                     Law Office of Lisa Rasmussen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA

                                                   5
(0) 1947A 4


                iratEDS                                     410iNard fit;
                                                              .